DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cavity” (claim 3), “organic functional layer comprises an electron transport layer, a hole transport layer and an organic light-emitting layer provided between the electron transport layer and the hole transport layer” (claim 7 and 17), “plurality of photodiodes in matrix” (claims 8 and 18), “optical adhesive” (claim 10), “pressure sensitive adhesive” (claim 11),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
Regarding claim 2, the claimed, “inlcudes” should be amended to correct the spelling error.
Regarding claim 9, the claimed, “staked” should be amended to correct the spelling error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 106124096), hereinafter referred to as Zhang (here using US 20180372565 for English translation of the priority document).
Regarding claims 1 and 9, Zhang teaches, “A pressure transducer/method of fabrication (Fig. 1-–10; para. [0048–0088]), comprising: a light-emitting element (1), an interference light-filtering structure (2, 3, 4) and a light-sensing element (8) stacked on top of each other, wherein the light-emitting element (1 )is configured to emit incident light onto the interference light-filtering structure (2, 3, 4); the interference light-filtering structure (2, 3, 4) is configured to change its thickness [0053] in accordance with a pressure exerted on the pressure transducer and generate emergent light corresponding to the pressure; and the light-sensing element (8) is configured to detect the emergent light and generate an electrical signal corresponding to the emergent light (The force measuring device (i.e., a pressure sensor) comprises the optical micro-cavity, a stressed unit 9 provided above the transflective layer 3 of the optical micro-cavity, and at least one optical sensor 8 (i.e., a photosensitive element). The elastic transparent dielectric layer 4 of the optical micro- cavity changes the thickness of the elastic transparent layer 4 according to the pressure applied onto the stressed unit 9 to form emergent light corresponding to the pressure. The optical sensor 8 is used for detecting the emergent light and forming an electrical signal corresponding to the emergent light, and can be a charge coupled element (CCD) probe in a ring-array structure.).”
Regarding claim 2, Zhang teaches, “wherein the interference light-filtering structure (2, 3, 4) includes a first reflecting layer (2) and a second reflecting layer (3) provided oppositely to each other and an elastic support unit (4) provided between the first reflecting layer (2) and the second reflecting layer (3).”
Regarding claim 4, Zhang teaches, “wherein material of the elastic support unit comprises an elastic transparent material [0053].”
Regarding claim 13, Zhang teaches, “a first substrate between the light-emitting element and the interference light-filtering structure; and a second substrate between the interference light-filtering structure and the light-sensing element [0058].”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 106124096), hereinafter referred to as Zhang (here using US 20180372565 for English translation of the priority document), in view of Chen et al. (CN 103474583), hereinafter referred to as Chen.
Regarding claim 5, Zhang does not appear to teach, “wherein material of the first reflecting layer comprises silver or aluminum and material of the second reflecting layer comprises silver or aluminum.” However, Chen teaches the deficiencies of Zhang [0026, 0076, 0078]. It would have been obvious to one skilled in the art at the time of filing to modify Zhang’s invention to include wherein material of the first reflecting layer comprises silver or aluminum and material of the second reflecting layer comprises silver or aluminum.
The ordinary artisan would have been motivated to modify Zhang’s invention for at least the purpose of reducing oxidation when forming the device while providing superior reflection abilities provided by the aluminum.

Claims 6–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 106124096), hereinafter referred to as Zhang (here using US 20180372565 for English translation of the priority document), in view of LI (CN 1893751 A).
Regarding claims 6 and 7, Zhang does not appear to teach, “wherein the light-emitting element comprises a cathode, an anode and an organic functional layer located between the cathode and the anode, wherein the organic functional layer is configured to emit light when an electrical signal is applied to the cathode and the anode; wherein the organic functional layer comprises an electron transport layer, a hole transport layer and an organic light-emitting layer provided between the electron transport layer and the hole transport layer.” However, LI teaches the deficiencies of Zhang (Fig. 5A, 5B, ref. # 22, 26, 31, 32, 33; English translation pg. 4). It would have been obvious to one skilled in the art at the time of filing to modify Zhang’s invention to include wherein the light-emitting element comprises a cathode, an anode and an organic functional layer located between the cathode and the anode, wherein the organic functional layer is configured to emit light when an electrical signal is applied to the cathode and the anode; wherein the organic functional layer comprises an electron transport layer, a hole transport layer and an organic light-emitting layer provided between the electron transport layer and the hole transport layer.
The ordinary artisan would have been motivated to modify Zhang’s invention for at least the purpose of providing a well-known, compact structure for emitting the light.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 106124096), hereinafter referred to as Zhang (here using US 20180372565 for English translation of the priority document), in view of Lee (JP 2015204898).
Regarding claim 8, Zhang does not appear to teach, “wherein the light-sensing element is a charge coupled device including a plurality of photodiodes in matrix.” However, Lee teaches the deficiencies of Zhang (pg. 7, ln. 7–14 of English translation). It would have been obvious to one skilled in the art at the time of filing to modify Zhang’s invention to include wherein the light-sensing element is a charge coupled device including a plurality of photodiodes in matrix.
The ordinary artisan would have been motivated to modify Zhang’s invention for at least the purpose of providing well-known sensing components for detecting/sensing over a wide surface area.
Allowable Subject Matter
Claims 3, 10–12, and 14–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 14–18, the prior art does not teach or suggest the claimed, “wherein the elastic support unit, the first reflecting layer and the second reflecting layer form a structure with a cavity filled with an inert gas”, in combination with the previously claimed language.
Regarding claims 10–12, the prior art does not teach or suggest the claimed, “forming the light-emitting element on an upper surface of a first substrate; forming the interference light-filtering structure between a lower surface of the first substrate and an upper surface of a second substrate; and applying an optical adhesive on a lower surface of the second substrate and bonding the lower surface of the second substrate with the light-sensing element.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The reference cited herewith teach LED device construction similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852